Title: From Thomas Jefferson to United States Congress, 13 January 1806
From: Jefferson, Thomas
To: United States Congress


                                                
                     To the Senate & House of Representatives of the US.
                            
                            Jan. 13 1806.
                        
                  I lay before Congress the application of Hamet Caramelli, elder brother of the reigning Bashaw of Tripoli,
                            solliciting from the US. attention to his services & sufferings in the late war against that state. and in order to
                            possess them of the ground on which that application stands the facts shall be stated according to the views &
                            information of the Executive.
                        During the war with Tripoli, it was suggested that Hamet Caramelli elder brother of the reigning Bashaw, &
                            driven by him from his throne, meditated the recovery of his inheritance, & that a concert in action with us was
                            desirable to him. we considered that concerted operations by those who have a common enemy were entirely justifiable, &
                            might produce effects favorable to both, without binding either to guarantee the objects of the other. but the distance of
                            the scene, the difficulties of communication, & the uncertainty of our information inducing the less confidence in the
                            measure, it was committed to our agents as one which might be resorted to if it promised to promote our success. Mr. Eaton
                            however, our late Consul, on his return from the Mediterranean, possessing personal knowledge of the scene, & having
                            confidence in the effect of a joint operation, we authorised Commodore Barron, then proceeding with his squadron to enter
                            into an understanding with Hamet, if he should deem it useful: & as it was represented that he would need some aids of
                            arms & ammunition, & even of money, he was authorised to furnish them to a moderate extent, according to the prospect
                            of utility to be expected from it. in order to avail him of the advantages of mr Eaton’s knolege of circumstances, an
                            occasional emploiment was provided for the latter as an Agent for the navy in that sea. our expectation was that an
                            intercourse should be kept up between the Ex-bashaw & the Commodore, that while the former moved on by land our squadron
                            should proceed with equal pace, so as to arrive at their destination together, & to attack the common enemy by land &
                            sea at the same time. the instructions of June 6. to Commodore Barron, shew that a co-operation only was intended, & by
                            no means an union of our object with the fortune of the Ex-bashaw: & the Commodore’s letters of Mar. 22. & May 19.
                            prove that he had the most correct idea of our intentions. his verbal instructions indeed to mr Eaton & Capt Hull, if
                            the expressions are accurately committed to writing by those gentlemen, do not limit the extent of his co-operation as
                            rigorously as he probably intended: but it is certain, from the Ex-bashaw’s letter of Jan. 3. written when he was
                            proceeding to join mr Eaton, & in which he says ‘your operations should be carried on by sea, mine by land’ that he
                            left the position, in which he was, with a proper idea of the nature of the co-operation. if mr Eaton’s subsequent
                            convention should appear to bring forward other objects, his letter of Apr. 29. & May 1. views this convention but as
                            provisional, the 2d. article, as he expressly states, guarding it against any ill effect, & his letter of June 30.
                            confirms this construction.
                        In the event it was found that, after placing the Ex-bashaw in possession of Derne, one of the most important
                            cities & provinces of the country, where he had resided himself as Governor, he was totally unable to command any
                            resources, or to bear any part in co-operation with us. this hope was then at an end; & we certainly had never
                            contemplated, nor were we prepared, to land an army of our own, or to raise, pay, or subsist an army of Arabs, to march
                            from Derne to Tripoli, & to carry on a land war, at such a distance from our resources. our means and our authority were
                            merely naval: and that such were the expectations of Hamet, his letter of June 29. is an unequivocal acknolegement. while
                            therefore an impression from the capture of Derne might still operate at Tripoli, and an attack on that place from our
                            squadron was daily expected, Colo. Lear thought it the best moment to listen to overtures of peace, then made by the
                            Bashaw. he did so: & while urging provisions for the US. he paid attention also to the interests of Hamet; but was able
                            to effect nothing more than to engage the restitution of his family. and even the persevering in this demand suspended, for
                            some time, the conclusion of the treaty.
                        In operations at such a distance, it becomes necessary to leave much to the discretion of the agents
                            employed: but events may still turn up beyond the limits of that discretion. unable in such a case to consult his
                            government, a zealous citizen will act, as he believes that would direct him, were it apprised of the circumstances, &
                            will take on himself the responsibility. in all these cases, the purity & patriotism of the motives should shield the
                            agent from blame, & even secure a sanction, where the error is not too injurious. should it be thought by any that the
                            verbal instructions, said to have been given by Commodore Barron to mr Eaton, amount to a stipulation that the US. should
                            place Hamet Caramalli on the throne of Tripoli, a stipulation so entirely unauthorised, so far beyond our views, & so
                            onerous, could not be sanctioned by our government. or should Hamet Caramalli, contrary to the evidence of his letters of
                            Jan. 3. & June 29. be thought to have left the position which he now seems to regret, under a mistaken expectation that
                            we were at all events to place him on his throne, on an appeal to the liberality of the nation, something equivalent to
                            the replacing him in his former situation might be worthy it’s consideration. a nation, by establishing a character of
                            liberality & magnanimity, gains in the friendship & respect of others more than the worth of mere money. this appeal
                            is now made by Hamet Caramalli to the US. the ground he has taken being different, not only from our views, but from those
                            expressed by himself on former occasions, mr Eaton was desired to state whether any verbal communications passed from him
                            to Hamet which had varied what we saw in writing. his answer of Dec. 5. is herewith transmitted, & has rendered it still
                            more necessary, that in presenting to the legislature the application of Hamet, I should present them at the same time, an
                            exact statement of the views & proceedings of the Executive, through this whole business, that they may clearly
                            understand the ground on which we are placed. it is accompanied by all the papers which bear any relation to the
                            principles of the co-operation, & which can inform their judgment in deciding on the application of Hamet Caramalli.
                        
                            Th: Jefferson
                            
                            
                    